Montgomery, J.
(dissenting). I cannot concur in the conclusion reached by the Chief Justice. I think the record sustains the conclusion which is reached in the majority opinion, — that the attempt on the part of the defendant Becker to assert the claim that the complainant is not entitled to foreclose his mortgage until the end of five years is unconscionable. Yet I do not think it is competent for the Court to impose on the defendant, as a penalty for setting up this unconscionable defense, the terms of the decree provided in the opinion. I am unable to find in the record a basis for any precise determination as to the amount of complainant’s damage by such defense, if it were permissible to punish the defendant for interposing the defense at all, except in the way of awarding costs for vexatious appeal.